                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                  DISTRICT OF MAINE


 COMCAST OF MAINE/NEW
 HAMPSHIRE, INC., et al.,
        Plaintiffs,
                v.                          CIVIL ACTION NO.: 1:19-cv-00410-NT

 JANET MILLS, in Her Official
 Capacity as the Governor of the State of
 Maine, et al.,
        Defendants.


           STATE DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

       Now come the defendants, Janet T. Mills, in her official capacity as the Governor of the

State of Maine, and Aaron M. Frey, in his official capacity as the Attorney General of the State

of Maine, and answer plaintiffs’ Complaint as follows:

1.     Defendants deny that L.D. 832 is preempted by federal law and foreclosed by the First

       Amendment and otherwise admit the allegations made in this paragraph.

2.     Defendants deny the allegations made in this paragraph.

3.     Defendants deny the allegations made in this paragraph.

4.     Defendants deny the allegations made in the first, second, fourth and fifth sentences of

       this paragraph. Defendants admit the allegations made in the third sentence of this

       paragraph. With respect the sixth sentence, defendants admit that state acts that

       contravene validly adopted federal laws and policy determinations are sometimes

       preempted and have no force or effect, and otherwise deny the allegations made in this

       sentence.
5.    Defendants admit that L.D. 832 applies only to cable operators and otherwise deny the

      allegations made in this paragraph.

6.    Defendants deny the allegations made in the first, second, third, fourth, and ninth

      sentences of this paragraph. Defendants are without information sufficient to form a

      belief as to the truth of the allegations made in the remaining sentences of this paragraph

      and therefore deny them.

7.    Defendants deny the allegations made this paragraph.

8.    Defendants deny the allegations made in the third and fourth sentences of this paragraph.

      Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the remaining sentences of this paragraph and therefore deny them.

9.    Defendants deny the allegations made in the seventh sentence of this paragraph.

      Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the remaining sentences of this paragraph and therefore deny them.

10.   Defendants deny the allegations made this paragraph.

11.   Defendants admit that this Court has subject matter jurisdiction.

12.   Defendants admit that an actual controversy within the Court’s jurisdiction exists and are

      otherwise without information sufficient to form a belief as to the truth of the allegations

      made in this paragraph and therefore deny them.

13.   Defendants admit that venue is proper in this District, that the statute was passed by the

      Maine Legislature, and that it may be enforced by defendants. Defendants otherwise

      deny the allegations made in this paragraph.

14.   Defendants admit the allegations made this paragraph.




                                                2
15.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

16.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

17.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

18.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

19.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

20.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

21.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

22.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

23.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

24.   Defendants admit the allegations made in this paragraph.

25.   Defendants admit the allegations made in this paragraph.

26.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.



                                               3
27.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

28.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

29.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

30.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

31.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

32.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

33.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.




                                               4
34.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

35.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

36.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

37.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

38.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

39.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.

40.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the final sentence of this paragraph and therefore deny them.

      Defendants otherwise admit the allegations made in this paragraph.




                                               5
41.   Defendants admit the allegations made in the first, third, and fifth sentences of this

      paragraph. Defendants are without information sufficient to form a belief as to the truth

      of the allegations made in remaining sentences of this paragraph and therefore deny them.

42.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

43.   Defendants admit that cable operators offer various a la carte options, including premium

      channels such as HBO, pay-per-view sporting events, and a wealth of video-on-demand

      offerings such as movies and individual episodes of popular TV shows. Defendants are

      without information sufficient to form a belief as to the truth of the remaining allegations

      made in this paragraph and therefore deny them.

44.   Defendants deny the allegations made in the second, third and fifth sentences in this

      paragraph. With respect to the fourth sentence, Defendants admit that Congress

      authorized state and local governments to enter into franchise agreements with cable

      operators to regulate the use of public-rights-of-way and otherwise deny the allegations

      made in this sentence. Defendants are without information sufficient to form a belief as

      to the truth of the allegations made in the remaining sentences of this paragraph and

      therefore deny them.

45.   Defendants deny the allegations made in the third and fifth sentences of this paragraph.

      Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the remaining sentences of this paragraph and therefore deny them.

46.   Defendants admit the allegations made in the first, third, and fourth sentences of this

      paragraph. Defendants are without information sufficient to form a belief as to the truth




                                                6
      of the allegations made in the remaining sentences of this paragraph and therefore deny

      them.

47.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made this paragraph and therefore deny them.

48.   Defendants admit the allegations made in this paragraph.

49.   Defendants admit the allegations made in the third sentence of this paragraph and deny

      the allegations made in the remaining sentences of this paragraph.

50.   Defendants deny that states and franchising authorities are prohibited from imposing any

      programming-related requirements on cable operators unless such requirements are

      expressly provided in or authorized by Title VI and otherwise admit the allegations made

      in this paragraph.

51.   Defendants deny that Section 636 “further confirms the primacy of federal law” and

      otherwise admit the allegations made in this paragraph.

52.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

53.   Defendants admit the allegations made in the first two sentences of this paragraph and

      admit that Congress has never enacted an a la carte requirement. Defendants deny that a

      la carte requirements cause harm and deny that states are prohibited from imposing such

      requirements. Defendants are without information sufficient to form a belief as to the

      truth of the remaining allegations made in this paragraph and therefore deny them.

54.   Defendants admit the allegations made in this paragraph.

55.   Defendants admit the allegations made in this paragraph.




                                               7
56.   Defendants deny that the L.D. 832 “upends” programmers’ alleged First Amendment-

      protected carriage arrangements. Defendants are without information sufficient to form a

      belief as to the truth of the remaining allegations made in this paragraph and therefore

      deny them.

57.   Defendants deny the allegations made in the first sentence of this paragraph. With

      respect to the second sentence, defendants admit that these were two of the articulated

      purposes and otherwise deny the allegations made in this sentence.

58.   Defendants deny the allegations made in the first sentence of this paragraph and admit the

      allegations made in the remaining sentences.

59.   Defendants admit that FCC regulations may sometimes preempt state laws to the same

      extent as federal statutes and admit the allegations made in this second and third

      sentences of this paragraph. Defendants otherwise deny the allegations made in this

      paragraph.

60.   Defendants admit the allegations made in the second and fifth sentences of this paragraph

      and admit that the Communications Act and FCC regulations to some extent mandate the

      presentation of programming via tiers. Defendants otherwise deny the allegations made

      in this paragraph.

61.   Defendants admit the allegation made in the first sentence of this paragraph and deny the

      allegations made in the second sentence.

62.   Defendants deny the allegations made in this paragraph.

63.   Defendants deny the allegations made in the first, second, third and fifth sentences of this

      paragraph. Defendants are without information sufficient to form a belief as to the truth

      of the remaining allegations made this paragraph and therefore deny them.



                                                 8
64.   Defendants admit the allegations made in the third and fourth sentences of this paragraph

      and deny the allegations made in the remaining sentences.

65.   Defendants deny the allegations made in the first sentence of this paragraph. Defendants

      admit the allegations made in the remaining sentences but note that the case did not

      implicate Section 624(f).

66.   Defendants admit that the court held that for the same reasons that the City’s actions

      violated the First Amendment, they violated Section 624(f) and otherwise deny the

      allegations made in this paragraph.

67.   Defendants admit the allegations made in the second and fourth sentences of this

      paragraph and deny the allegations made in the remaining sentences.

68.   Defendants deny the allegations made in this paragraph.

69.   Defendants admit the allegations made in the second sentence and admit that the FCC has

      stated that the obligation to ensure that all cable subscribers receive all must-carry signals

      precludes the offering of such channels on an optional a la carte basis. Defendants

      otherwise deny the allegations made in this paragraph.

70.   Defendants admit the allegations made in the first two sentences of this paragraph and

      deny the allegations made in the remaining sentences of this paragraph.

71.   Defendants admit the allegations made in the second sentence of this paragraph and deny

      the allegations made in the remaining sentences of this paragraph.

72.   Defendants deny the allegations made in the first, third and fourth sentences of this

      paragraph. With respect to the second sentence, defendants admit that these were two of

      Congress’ goals but denies that these were all of Congress’ goals.




                                                9
73.   Defendants deny the allegations made in the first sentence of this paragraph and admit the

      allegations made in the second sentence of this paragraph.

74.   Defendants deny the allegations made in this paragraph.

75.   Defendants admit that the Supreme Court has expressed skepticism over some laws that

      distinguish among different speakers and otherwise deny the allegations made in the first

      sentence of this paragraph. Defendants admit the allegations made in the second sentence

      of this paragraph.

76.   Defendants deny the allegations made in the first, second, third, fourth, and sixth

      sentences of this paragraph. With respect to the fifth sentence, defendants are without

      information sufficient to form a belief as to the truth of the allegation that other

      distributors typically offer packages and tiers of video programming just as cable

      operators do and therefore deny it. Defendants otherwise admit the allegations made in

      the fifth sentence of this paragraph.

77.   Defendants deny the allegations made in this paragraph.

78.   Defendants deny the allegations made in this paragraph.

79.   Defendants deny the allegations made in this paragraph.

80.   Defendants deny the allegations made in this paragraph.

81.   Defendants deny the allegations made in this paragraph.

82.   Defendants deny the allegations made in this paragraph.

83.   Defendants deny the allegations made in the first and last sentences of this paragraph.

      Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the remaining sentences of this paragraph and therefore deny them.




                                                10
84.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

85.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

86.   Defendants deny the allegations made in the first and last sentences of this paragraph and

      admit the allegations made in the remaining sentences.

87.   Defendants deny the allegations made in this paragraph.

88.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in the second and third sentences of this paragraph and therefore deny

      them. Defendants deny the allegations made in the remaining sentences of this

      paragraph.

89.   Defendants deny the allegations made in this paragraph.

90.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

91.   Defendants deny the allegations made in this paragraph.

92.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

93.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

94.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.

95.   Defendants are without information sufficient to form a belief as to the truth of the

      allegations made in this paragraph and therefore deny them.



                                               11
96.    Defendants deny the allegations made in the second sentence of this paragraph.

       Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in the remaining sentences of this paragraph and therefore deny them.

97.    Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

98.    Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

99.    Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

100.   Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

101.   Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

102.   Defendants are without information sufficient to form a belief as to the truth of the

       allegations made in this paragraph and therefore deny them.

103.   Defendants incorporate their responses to the allegations in paragraphs 1 through 102 as

       though set forth herein.

104.   Defendants deny the allegations made in this paragraph.

105.   Defendants deny the allegations made in this paragraph.

106.   Defendants deny the allegations made in this paragraph.

107.   Defendants deny the allegations made in this paragraph.

108.   Defendants incorporate their responses to the allegations in paragraphs 1 through 107 as

       though set forth herein.



                                                12
109.   Defendants deny the allegations made in this paragraph.

110.   Defendants deny the allegations made in this paragraph.

111.   Defendants deny the allegations made in this paragraph.

112.   Defendants deny the allegations made in this paragraph.

                                    AFFIRMATIVE DEFENSES

1.     Plaintiffs fail to state a claim upon which relief may be granted.

2.     Plaintiffs’ claims are barred by sovereign immunity, including, but not limited to, the

       immunity provided by the Eleventh Amendment to the United States Constitution.

3.     Plaintiffs lack standing.

4.     This matter is not ripe or is otherwise not justiciable.

5.     The Court should abstain from adjudicating plaintiffs’ claims.

6.     Defendants’ conduct did not violate any clearly established statutory or constitutional

       right of which a reasonable official would have known, and defendants are thus entitled

       to qualified immunity.



Dated: November 12, 2019                              AARON M. FREY

                                                      Attorney General

                                                      /s/ Christopher C. Taub
                                                      Christopher C. Taub, Asst. Atty. Gen.
                                                      Christopher.C.Taub@maine.gov
                                                      Six State House Station
                                                      Augusta, Maine 04333-0006
                                                      Tel. (207) 626-8800
                                                      Fax (207) 287-3145




                                                 13
                                   CERTIFICATE OF SERVICE

       I hereby certify that on this, the 12th day of November, 2019, I electronically filed the

above document with the Clerk of Court using the CM/ECF system which will send notification

of such filing to the following:

AMY K. TCHAO                                         JOSHUA A. RANDLETT
atchao@dwmlaw.com                                    jrandlett@rudmanwinchell.com

DAVID P. MURRAY                                      JOSHUA A. TARDY
dmurray@willkie.com                                  jtardy@rudmanwinchell.com

EBEN M. ALBERT                                       KRISTIN M. COLLINS
ealbert@bernsteinshur.com                            kcollins@preti.com

ERIN LORRAINE DOZIER                                 MATTHEW A. BRILL
edozier@nab.org                                      matthew.brill@lw.com

JAMES S. BLACKBURN                                   MATTHEW T. MURCHISON
james.blackburn@arnoldporter.com                     matthew.murchison@lw.com

JEFFREY T. PIAMPIANO                                 MELANIE A. MEDINA
jpiampiano@dwmlaw.com                                mamedina@willkie.com

JESSICA L. MAHER                                     MICHAEL D. HURWITZ
 jmaher@mb-law.com                                   mhurwitz@willkie.com

JESSICA L. SABA                                      MICHAEL H. HERMAN
jessica.saba@lw.com                                  michael.herman@lw.com

JOHN C. ULIN                                         OSCAR RAMALLO
john.ulin@arnoldporter.com                           oscar.ramallo@arnoldporter.com

JOHN W. CONWAY                                       PHILIP R. SAUCIER
 jconway@lcwlaw.com                                  psaucier@bernsteinshur.com

RICHARD H. GRIFFIN                                   ROGER R. THERRIAULT
richard.griffin@lw.com                               rtherriault@tlawmaine.com

SALLY J. DAGGETT                                     STEPHEN BLAKE KINNAIRD
sdaggett@jbgh.com                                    stephenkinnaird@paulhastings.com




                                                14
STEPHEN E. F. LANGSDORF        TIMOTHY C. WOODCOCK
slangsdorf@preti.com           twoodcock@eatonpeabody.com

WILLIAM KENNEDY
wkennedy@ddlaw.com


                                /s/ Christopher C. Taub
                                CHRISTOPHER C. TAUB
                                Assistant Attorney General
                                Six State House Station
                                Augusta, Maine 04333-0006
                                Tel. (207) 626-8800




                          15
